DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, with claims 21-28 readable thereon, in the reply filed on 28 November 2022 is acknowledged.
Claims 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, it is unclear what is meant by the flap being “manufactured from a material to enable the flap portion to deflect.”  Wouldn’t any structural material have the capability to deflect?  What is being deflected and how do different materials affect the capability of deflection?  Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005/304989 A to NISHIBATAKE et al. (“NISHIBATAKE”).
Regarding claims 21-28, NISHIBATAKE discloses a combination washer/dryer machine, comprising:
a cabinet (housing 1);
a tub (water tank 3) positioned inside the cabinet, the tub having an inner surface;
a drum (rotating tank 5) that is rotatable inside the tub, the drum has an external surface; and
a seal (122 or 19 in Figs. 7-11) positioned between the external surface of the drum and the inner surface of the tub forming a gap between the seal and the drum or between the seal and the tub during both washing and drying operations,
wherein the seal is configured to provide a flow restriction through the gap that minimizes drying air from bypassing the drum during the drying operation (see seal configurations in Figs. 7-11, which are fully capable of flow restriction between the drum and tub),
wherein the tub has a cylindrical wall and an end wall, wherein the drum has a cylindrical sidewall and an end plate surface, and wherein the seal is positioned between the end wall of the tub and the end plate surface of the drum (see Figs. 7-11, which show such seal configuration),
wherein the seal includes an attachment portion and a flap portion (note seal 122 is attached to the drum or tub at one end and forms a flap at the other end),
wherein the flap portion is dynamic and is manufactured from a material to enable the flap portion to deflect (see Figs. 7-8 which shows the flap being dynamic and movable, manifestly being made of a material capable of such movement),
wherein the flap portion is configured to be moveable in response to air flow (see Figs. 7-8 which shows the flap being dynamic and movable, manifestly being made of a material capable of such movement),
wherein the attachment portion is on the drum (see Figs. 7-8),
wherein the flap portion is configured to be moveable in response to a centrifugal force created by rotation of the drum (see Figs. 7-8 and associated text of Embodiment 3 wherein “the seal member 122 can be removed by utilizing the centrifugal action of the rotating tub 5”),
wherein the flap portion extends from the drum in a non-rotating position and deflects further from the drum during rotation of the drum (see Figs. 7-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711